DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1,3 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Kamiyama (US20100090520).
With respect to claim 1 Kamiyama discloses (see figures 6 a and b and 7) a vehicle wheel comprising a subchamber (SC) member as a Helmholtz resonator on a well portion of a rim of the vehicle wheel, 
Wherein the sub air chamber member includes a protrusion portion which protrudes toward the rim (protrusion 18), and 
Wherein the rim has a hole (14a) into which the protrusion portion is inserted to engage with the sub air chamber member.
With respect to claim 3 Kamiyama further discloses wherein an outer surface in a wheel radial direction of the sub air chamber member is arranged to have a height equal to or less than a bead seat of the rim (as shown in figure 2 see bead seat at 11b).
With respect to claim 5 Kamiyama further discloses wherein in addition to the engagement the sub air chamber member is fastened with a fastening device to the rim (see connections of 17a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2. Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US20100090520).
With respect to claim 2 Kamiyama further discloses wherein the hole portion formed in the rim comprises a first hole and a second hole (see figure 7 multiple holes and protrusions are shown) ,
Wherein the protrusion portion comprises a first protrusion and a second protrusion, 
Wherein the first hole is open inward in a wheel width direction and into which the first protrusion is fitted and the second hole is open and into which the second protrusion is fitted.  
Kamiyama does not expressly disclose wherein the second hole is open in a wheel radial direction. 
It would have been an obvious matter to have the respective openings and protrusions extending different directions so as to fasten the device in a way which further restricted the movement by eliminating yet another degree of freedom. 
3. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US20100090520) in view of WO2017159829).
With respect to claim 4 Kamiyama discloses the sub air chamber member is arranged nest to one of both outer end portions in the wheel width direction of the well portion. 
Kamiyama does not expressly disclose wherein an outer surface in the wheel radial direction of the sub air chamber member has a height from an outer peripheral surface of the well portion gradually decreasing as the outer surface extends from one outer end portion toward the other outer end portion.
WO2017159829 discloses a sub air chamber having a periphery which gradually decreases as the outer surface extends from one outer end portion toward the other outer end portion (see representation figure the overall height of the chamber so decreases thus reducing the volume at any given location).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing to so shape the periphery of the resonator so as to allow for the desired size of chamber which protecting he resonant chamber most effectively in the event of a flat tire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Saito (US20200164683) (US20200070572) discloses a vehicle wheel; Kamiyama (US202000099005) (US20200010030) (US202000210029 discloses a vehicle wheel with resonator; and Nagata (US20110057505) discloses a vehicle wheel with resonator.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837